SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

797
CA 11-00006
PRESENT: SCUDDER, P.J., SMITH, CARNI, SCONIERS, AND GREEN, JJ.


ALI AHMED ALI, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

TONYA S. HUNT, ANTHONY RANTIN AND NATIONAL GRID
(FORMERLY NIAGARA MOHAWK POWER CORP.),
DEFENDANTS-APPELLANTS.


HAGELIN KENT LLC, BUFFALO (VICTOR M. WRIGHT OF COUNSEL), FOR
DEFENDANT-APPELLANT TONYA S. HUNT.

HISCOCK & BARCLAY LLP, BUFFALO (NICHOLAS J. DICESARE OF COUNSEL), FOR
DEFENDANTS-APPELLANTS ANTHONY RANTIN AND NATIONAL GRID (FORMERLY
NIAGARA MOHAWK POWER CORP.).

LAW OFFICES OF EUGENE C. TENNEY, BUFFALO (EUGENE C. TENNEY OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered November 9, 2010 in a personal injury action.
The order denied defendants’ motions for summary judgment and granted
plaintiff’s cross motion for leave to serve an amended bill of
particulars.

     Now, upon reading and filing the stipulation withdrawing appeals
signed by the attorneys for the parties on May 2 and 19, 2011 and
filed on May 23, 2011,

     It is hereby ORDERED that said appeals are unanimously dismissed
without costs upon stipulation.




Entered:   June 10, 2011                          Patricia L. Morgan
                                                  Clerk of the Court